Exhibit 10.16




AMENDED AND RESTATED
EQUITRANS MIDSTREAM CORPORATION
SHORT-TERM INCENTIVE PLAN


Section 1. Incentive Plan Purposes. The main purposes of the Amended and
Restated Equitrans Midstream Corporation (the “Company”) Short-Term Incentive
Plan (the “Plan”) are to maintain a competitive level of total cash compensation
by providing the Company’s employees with an opportunity to earn incentives
based upon the achievement of performance goals over a specified performance
period and to align the interests of the Company’s employees with those of the
Company’s shareholders and customers and with the strategic objectives of the
Company.


Section 2. Effective Date; Performance Periods. The Plan was originally
effective January 1, 2019 and has subsequently been amended and restated
effective January 1, 2020. The Plan will remain in effect until formally amended
or terminated in writing by the Company’s Board of Directors (“Board”) or the
Management Development and Compensation Committee of the Board (“Committee”) and
as provided in Section 14 or the occurrence of a Change of Control as provided
in Section 11. Unless otherwise determined by the Committee and subject to
Section 11, each performance period under the Plan (each, a “Performance
Period”) shall begin on January 1 and end on December 31 of each calendar year.


Section 3. Eligibility. All employees of the Company shall be eligible to
participate in the Plan (each, a “Participant”). Notwithstanding the foregoing,
the Committee may exclude specific employees from participation in the Plan in
its complete and sole discretion.


Section 4. Administration of the Plan. The Plan shall be administered by the
Committee or its delegate. On an annual or periodic basis, as determined by the
Committee, for each Performance Period, (i) the Committee shall determine the
Performance Metrics, as defined in Section 5, and (ii) (A) the Committee shall
set target incentive percentages (the “Target Incentive Percentages”) for the
Chief Executive Officer of the Company (“CEO”), all direct reports to the CEO,
and all executive officers of the Company (collectively, the “Designated
Participants”), and (B) the CEO shall determine the Target Incentive Percentages
for all other Participants. The Committee shall review the aggregate payout
amounts attributable to the Target Incentive Percentages for all Participants
for each Performance Period.


Prior to payment of any Award Bonus (as defined in Section 6(b)) for any
Performance Period, the Committee shall certify in writing the Performance
Metrics achieved and related payout factor earned for such Performance Period,
which writing may include meeting minutes of the Committee.







--------------------------------------------------------------------------------




Section 5. Program Metrics.


(a)
Each Performance Period shall have specific metrics (the “Performance Metrics”).
These Performance Metrics will support the business of the Company, or an
affiliate of the Company, as applicable, and be based upon the specific
performance measures established for the Performance Period.



(b)
The Performance Metrics for each Performance Period shall be determined in
writing by the Committee; provided that in no event will Performance Metrics be
established when the outcome of such Performance Metrics is no longer
substantially uncertain.



(c)
The Performance Metrics determined by the Committee will be objectively
determinable goals based upon one or more performance measures determined at the
discretion of the Committee, including, by way of example but without
limitation, the following:



•
earnings per share or unit

•
revenue

•
expenses

•
return on equity

•
return on total or invested capital

•
return on assets

•
earnings (such as net income, EBIT and similar measures)

•
cash flow and per share cash flow (such as EBITDA, after-tax cash flow,
distributable cash flow, free cash flow, retained cash flow and similar
measures)

•
share or unit price

•
debt reduction or leverage

•
gross margin

•
operating income

•
volumes metrics (such as volumes transported or processed and similar measures)

•
operating efficiency metrics (such as general and administrative (G&A) metrics,
unit gathering, compression and water services expenses and other midstream
efficiency measures, lost and unaccounted for gas metrics, compressor or
processing downtime and similar measures)

•
construction efficiency metrics (such as timely completion, cost within budget
and similar measures)

•
customer service measures (such as wait time, on-time service, calls answered
and similar measures)

•
closing of a transaction

•
safety and environmental performance

•
total shareholder or unitholder return



2



--------------------------------------------------------------------------------




(d)
The Performance Metrics may be based either on the performance of the Company,
or an affiliate, branch, department or other portion thereof, for the applicable
Performance Period and/or upon a comparison of such performance with the
performance of a peer group of corporations and partnerships, prior Company
performance or other comparative measure selected by the Committee before, at,
or, subject to subsection (b) above, after the time of determining each Target
Bonus (as defined in Section 6(a)) for the applicable Performance Period.
Performance Metrics may be specified in absolute terms, on an adjusted basis, in
percentages, or in terms of growth or reduction from period to period or growth
or reduction rates over time, as well as measured relative to the performance of
a group of comparator companies, or a published or special index, or a stock
market index, that the Committee deems appropriate. Performance Metrics need not
be based upon an increase or positive result under a business criterion and
could include, for example, the maintenance of the status quo, the reduction of
expenses or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion). Performance Metrics may, but need
not, be determinable in conformance with generally accepted accounting
principles.



(e)
When the Performance Metrics are determined by the Committee, the weighting
assigned to, and the levels of achievement (e.g., Threshold, Target, Maximum)
for, if any, each Performance Metric shall be specified. In addition, the
Committee may specify that any determination of achievement of the Performance
Metrics shall exclude or otherwise objectively adjust for any specified
circumstance or event that occurs during the Performance Period, including, by
way of example but without limitation, the following: (i) non-recurring,
non-operational gains, losses and impairments (other than amounts attributable
to the write-down, abandonment or disposition of assets never placed in
service); (ii) the effect of changes in tax laws, accounting principles or other
laws or provisions; and (iii) acquisitions or divestitures.



Section 6. Target and Award Bonuses.


(a)
Subject to Section 10(a), a Participant’s target bonus is calculated by
multiplying the Participant’s Target Incentive Percentage by (i) for exempt
Participants, such Participant’s annualized base salary as of the first day of
the applicable Performance Period, and (ii) for non-exempt Participants, such
Participant’s total actual earnings during the applicable Performance Period (in
each case, as applicable, “Target Bonus”).



(b)
A Participant’s award bonus (“Award Bonus”) is determined following the end of
the applicable Performance Period. Award Bonuses for each Performance Period are
calculated by multiplying (i) the Participant’s Target



3



--------------------------------------------------------------------------------




Bonus by (ii) the payout factor attributable to the actual level of achievement
for each Performance Metric.


(c)
The Committee shall have no discretion to increase any Award Bonus that would
otherwise be payable based upon attainment of the Performance Metrics, but the
Committee may in its discretion reduce or eliminate such Award Bonus (including
in the event of the fatality of, or a serious injury to, a Company employee or
contractor); provided, however, that the exercise of such negative discretion
shall not be permitted to result in any increase in the amount of any Award
Bonus payable to any other Participant. Notwithstanding the foregoing, the
Committee shall have the discretion to designate an aggregate payment amount (a
“Discretionary Pool”) that may be paid to any or all of the Participants in such
amounts and to such Participants as determined by the CEO in his or her sole
discretion; provided that, the Committee must approve any payment from the
Discretionary Pool that is to be paid to a Designated Participant. In the event
any payments are made from a Discretionary Pool, the timing of such payments
shall be in accordance with the provisions of Section 6(e) or, if applicable,
Section 9(d). For purposes of clarity, any payment to a Participant from the
Discretionary Pool shall be in excess of the payment amount such Participant is
entitled to based upon attainment of the Performance Goals under his or her
award.



(d)
The maximum aggregate Award Bonus payable to any Participant for any calendar
year is $5,000,000.



(e)
Except as provided in Section 7 of the Plan, Award Bonuses shall be paid in cash
no later than 2½ months after the end of a Performance Period in which the right
to payment is no longer subject to a substantial risk of forfeiture; provided,
further, that the Committee has determined and certified in writing the extent
to which the Performance Metrics have been attained and the Award Bonuses have
been earned.



Section 7. Form of Payment. The Committee may, in its discretion, determine to
satisfy, in whole or in part, an obligation for any Award Bonus by issuing, in
substitution for a cash payment, in whole or in part, shares of Company common
stock having a fair market value (measured as of the date of the Committee’s
determination of the payment amount) equal to the cash payment, under and
pursuant to the terms of the Company’s 2018 Long-Term Incentive Plan, or any
successor or substitute plan.


Section 8. Impact on Benefit Plans. Payments under the Plan shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans or as otherwise determined by the Committee.




4



--------------------------------------------------------------------------------




Section 9. Tax Consequences.


(a)
It is intended that nothing in this Plan shall cause the Participants in the
Plan to be taxed currently under the Constructive Receipt or Economic Benefit
Doctrines and as expressed in Sections 451 and 83 of the Internal Revenue Code
of 1986, as amended (the “Code”). The terms, requirements and limitations of
this Plan shall be interpreted and applied in a manner consistent with such
intent.



(b)
It is intended that the Award Bonuses payable under the Plan shall either be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code. The Plan shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award Bonus is not warranted or guaranteed. None of the Company, its affiliates
and their respective directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award Bonus.



(c)
Notwithstanding anything in the Plan to the contrary, to the extent that any
Award Bonus would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code and would be payable or distributable under the Plan by
reason of the occurrence of a Change of Control, or the Participant’s disability
or separation from service, such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless the
circumstances giving rise to such Change of Control, disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award Bonus upon a change of control, disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any Award Bonus, such payment shall be made on the date that
would have applied absent such designated event or circumstance.



(d)
Notwithstanding anything in the Plan to the contrary, to the extent that any
Award Bonus would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code and would otherwise be payable under this Plan by
reason of a Participant’s separation from service during a period in which the
Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
non-exempt deferred compensation that would otherwise be



5



--------------------------------------------------------------------------------




payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and (ii)
the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period. For purposes
of this Plan, the term “Specified Employee” has the meaning given such term in
Code Section 409A and the final regulations thereunder, provided, however, that,
as permitted in such final regulations, the Company’s Specified Employees and
its application of the six-month delay rule of Code Section 409A(a)(2)(B)(i)
shall be determined in accordance with rules adopted by the Board or any
committee of the Board, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Plan.


Section 10. Change of Status. In making decisions regarding employees’
participation in the Plan, the Committee may consider any factors that they may
consider relevant. The following guidelines are provided as general guidelines
regarding employee status changes:


(a)
New Hire, Transfer, Promotion. New employees hired on or prior to September 30
during any Performance Period are eligible to participate in the Plan and earn a
pro rata Award Bonus for such Performance Period. Target Incentive Percentages
for newly hired Designated Participants are determined by the Committee. Target
Incentive Percentages for all other newly hired Participants are determined by
the CEO. Target Incentive Percentages for employees who are promoted or
transferred during a Performance Period may be adjusted on a pro rata basis to
reflect the percentage that would be associated with the new position. Target
Incentive Percentages for employees who experience a change in employment status
during a Performance Period (e.g., due to a leave of absence, a change to
part-time status, or other similar circumstances) may be adjusted on a pro-rata
basis to reflect such change in employment status.



(b)
Termination. No amount shall be paid to an employee who resigns for any reason
before such employee’s Award Bonus is paid; provided, however, a pro rata Award
Bonus may be paid based on actual performance as of the end of the Performance
Period in the event of the employee’s termination of employment as a result of
his or her death, disability, or retirement; provided the employee otherwise
qualifies for payment of an Award Bonus. In the event that an Award Bonus is
paid on behalf of an employee who has terminated employment by reason of death,
any such payments or other amounts due shall be paid to the employee’s estate in
accordance with the provisions of Section 6(e) or, if applicable, Section 9(d),
but subject to the



6



--------------------------------------------------------------------------------




Committee’s overall discretion as provided in Section 6(c). In the event an
Award Bonus is paid on behalf of an employee who has terminated by reason of
disability or retirement, any amount earned shall be paid to Participants on
such pro-rata basis in accordance with the provisions of Section 6(e) or, if
applicable, Section 9(d), but subject to the Committee’s overall discretion as
provided in Section 6(c).


For purposes of this Section 10(b), “retirement” means a Participant’s voluntary
termination of employment with the Company and its subsidiaries after he or she
has (i) a length of service of at least ten (10) years and (ii) a combined age
and length of service equal to at least sixty (60) years. A Participant’s length
of service will be determined by the Company, in its sole discretion, based on
the Company’s internal payroll records.”. For purposes of this Section 10(b),
service with EQT Corporation prior to November 13, 2018 shall be treated the
same as service with the Company and its subsidiaries. The termination of a
Participant’s employment by the Company shall not qualify as retirement.


For purposes of this Section 10(b), “disability” shall have the same meaning as
under the Company’s 2018 Long-Term Incentive Plan, or its successor plan.


Nothing in the Plan shall confer any right on any employee to continue in the
employ of the Company or its affiliates. In the event any payments are made
under the guidelines provided in this Section 10, the timing of such payments
shall be in accordance with the provisions of Section 6(e) or, if applicable,
Section 9(d).


Section 11. Change of Control. In the event of a Change of Control of the
Company, as then defined under the Company’s 2018 Long-Term Incentive Plan, or
its successor plan, the Performance Period shall end on the date of the Change
of Control, and the Performance Metrics shall be deemed to have been achieved at
actual levels for the

pro-rata portion of the Performance Period that elapsed through the date of the
Change of Control. In such event, any Award Bonus earned shall be paid to
Participants on such pro-rata basis in accordance with the provisions of Section
6(e) or, if applicable, Section 9(d), but subject to the Committee’s overall
discretion as provided in Section 6(c).


Notwithstanding Section 9.02 of the Company’s 2018 Long-Term Incentive Plan, the
consummation of the transactions contemplated by (i) the Agreement and Plan of
Merger, dated as of February 26, 2020, by and among the Company, EQM LP
Corporation, LS Merger Sub, LLC, EQM Midstream Partners, LP (the “Partnership”),
and EQGP Services, LLC and (ii) the Preferred Restructuring Agreement, dated as
of February 26, 2020, by and among the Company, the Partnership, and the
investors set forth on Schedule I thereto, will not constitute a Change of
Control.




7



--------------------------------------------------------------------------------




Section 12. Compensation Recoupment Policy. Any Award Bonuses paid to
Participants shall be subject to the terms and conditions of the Company’s
Compensation Recoupment Policy, as may be amended, modified, supplemented from
time to time and any successor or replacement policy thereto. In addition, the
Committee may specify in an incentive award agreement that the Participant’s
rights, payments and benefits with respect to an incentive award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an incentive award.


Section 13. Dispute Resolution. The following is the exclusive procedure to be
followed by all Participants in resolving disputes arising from payments made
under this Plan. All disputes relative to a given Performance Period must be
presented to the Company’s Chief Human Resources Officer (who will forward the
dispute to the Committee) within thirty (30) days following the payment date of
the Award Bonus for that Performance Period, or the Participant’s right to
dispute a payment will be irrevocably waived. The Participant with the concern
must include a written statement setting forth in reasonable detail, the basis
for the dispute, including, but not limited to, specific reference to the
pertinent Plan and/or incentive award agreement provisions on which the dispute
is based. A decision will be rendered by the Committee within one hundred twenty
(120) days of the Committee’s receipt of the dispute. The Chairperson of the
Committee will be responsible for preparing a written version of the decision.
The decision by the Committee regarding the matter is final and binding on all
Participants.


Section 14. Amendment or Termination of this Plan. The Board and the Committee
shall each have the right to amend or terminate the Plan at any time. No
Participant shall have any vested right, interest or entitlement to any Award
Bonus hereunder prior to its payment. The Company shall notify affected
Participants in writing of any material amendment that, in the Company’s
discretion, may adversely affect the Participant or any Plan termination.


Section 15. Governing Law. The validity, interpretation, construction and effect
of the Plan and any rules and regulations relating to the Plan shall be governed
by the laws of the Commonwealth of Pennsylvania (without regard to the conflicts
of laws thereof), and applicable federal law.


Section 16. Withholding. The Company or any of its affiliates shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company or such affiliate an amount sufficient to satisfy federal, state
and local taxes (including the Participant’s FICA obligation) required by law to
be withheld.


Section 17. Severability. If any provision of the Plan is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws. If
such provision cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of


8



--------------------------------------------------------------------------------




the Plan, it shall be deleted and the remainder of the Plan shall remain in full
force and effect; provided, however, that, unless otherwise determined by the
Committee, the provision shall not be construed or deemed amended or deleted
with respect to any Participant whose rights and obligations under the Plan are
not subject to the law of such jurisdiction or the law deemed applicable by the
Committee.




9

